Citation Nr: 1500896	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-25 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection for neuropathic arthropathy of the bilateral lower extremities, to include as secondary to the service-connected right ankle osteoarthritis.

4.  Entitlement to service connection for vertigo, claimed as dizzy spells, to include as secondary to the service-connected right ankle osteoarthritis, hearing loss, and/or tinnitus.

5.  Entitlement to service connection for lumbar spine degenerative disc disease, to include as secondary to the service-connected right ankle osteoarthritis.

6.  Entitlement to service connection for right hip osteoarthritis, to include as secondary to the service-connected right ankle osteoarthritis.

7.  Entitlement to service connection for left hip strain, to include as secondary to the service-connected right ankle osteoarthritis.

8.  Entitlement to a rating in excess of 20 percent for right ankle osteoarthritis.

9.  Entitlement to a total disability rating based in individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to June 1978.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In May 2014 the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The issues of entitlement to service connection for a left knee disability and right leg length shortening have been raised by the record in a September 2012 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The issues of entitlement to service connection for neuropathic arthropathy of the bilateral lower extremities, lumbar spine degenerative disc disease, right hip osteoarthritis, left hip strain, and vertigo, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Prior to the promulgation of the Board's decision on appeal, the Veteran withdrew his appeal as to the issues of entitlement to service connection for an acquired psychiatric disability, to include depression, and bilateral pes planus; and a rating in excess of 20 percent for service-connected right ankle osteoarthritis.


CONCLUSION OF LAW

The criteria for the Veteran's withdrawal of the Substantive Appeal filed with respect to the issues of entitlement to service connection for an acquired psychiatric disability, to include depression, and bilateral pes planus; and a rating in excess of 20 percent for service-connected right ankle osteoarthritis are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).

During the May 2014 Board hearing, the Veteran indicated that he was withdrawing the issues of service connection for an acquired psychiatric disorder, to include depression, bilateral pes planus, and a rating in excess of 20 percent for the service-connected right ankle osteoarthritis.  Accordingly, there no longer remains any allegation of fact or law for appellate consideration regarding those claims and, consequently, the Board does not have jurisdiction to review the claims.  They are, therefore, dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for an acquired psychiatric disorder, to include depression, is dismissed.

The appeal as to the issue of entitlement to service connection for bilateral pes planus is dismissed.

The appeal as to the issue of entitlement to a rating in excess of 20 percent for right ankle osteoarthritis is dismissed.


REMAND

VA regulations provide that a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2014).  Service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and compensation can be paid for any additional impairment resulting from the service-connected disorder. Allen v. Brown, 7 Vet. App. 439 (1995).  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Vertigo

The Veteran contends that his vertigo is secondary to either his service-connected right ankle disability as a result of his medications or to his service-connected hearing loss and/or tinnitus. 

During the May 2104 Board hearing, the Veteran testified that his vertigo began after his hearing loss and tinnitus.  Given that the Veteran is service-connected for hearing loss and tinnitus and the medical evidence of record reflects a current diagnosis of benign paroxysmal positional vertigo according to a July 2012 VA examination report, the Board finds that an adequate VA etiology opinion is required to facilitate appellate review in order to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's vertigo was caused or aggravated by his service-connected hearing loss and/or tinnitus.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Bilateral lower extremity, right hip, left hip, and lumbar spine disabilities 

The Veteran underwent a general VA examination in April 2011 wherein the examiner determined that the Veteran's bilateral neuropathic arthropathy, right hip, left hip, and lumbar spine disabilities were not caused or aggravated by the service-connected right ankle disability.  In a November 2012 addendum, an examiner indicated that the Veteran's claimed bilateral lower extremity, right hip, left hip, and lumbar spine disabilities were not caused or aggravated by the service connected right ankle disability, based on the rationale provided by the April 2011 VA examiner.  However, the April 2011 VA examiner discusses why the Veteran's claimed disabilities are not related to the peroneal tendonitis in service but does not provide a rationale as to why such disabilities are not caused or aggravated by the Veteran's service-connected right ankle osteoarthritis.  Although, the examiner explains why the osteoarthritic changes seen in imaging studies are likely secondary to the arthropathy, service connection for right ankle osteoarthritis remains in effect.  Therefore, an addendum opinion is warranted to clarify whether the bilateral lower extremity, right hip, left hip, and/or lumbar spine disabilities are caused or aggravated by the service-connected right ankle arthritis.  

TDIU

The Veteran's claim for a TDIU is intertwined with his claims for service connection.  Therefore, it must also be remanded for further consideration.

VA treatment records

The record reflects the Veteran has received continuing treatment at the Black Hills VA Health Care System (HCS) and, aside from an isolated July 2014 audiology consult, the last VA medical records associated with the record are from December 2012.  Therefore, ongoing medical records should also be obtained. 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any pertinent medical records adequately identified by the Veteran, to include all VA medical records from December 2012 to the present.  All records which are not duplicates of those already in the claims file should be associated with the claims file.  The RO/AMC should document whether or not these documents were available. 

2.  Refer the Veteran's entire claims file to a qualified examiner for an opinion regarding the etiology of the current benign paroxysmal positional vertigo.  Another VA examination should be scheduled if deemed necessary for the examiner to offer an opinion.

The entire claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner is asked to answer the following: 

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed vertigo was caused by service-connected hearing loss or tinnitus?

(b).  Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed vertigo was aggravated or permanently worsened beyond the natural progression of the disorder by service-connected hearing loss or tinnitus?

(c).  If it is determined that the Veteran's vertigo was aggravated by service-connected hearing loss or tinnitus, to the extent that is possible, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

The examiner must provide a rationale for each opinion given.

3.  Refer the Veteran's entire claims file to a qualified physician for an opinion regarding the etiology of the current bilateral lower extremity, right hip, left hip, and lumbar spine disabilities.  Another VA examination should be scheduled if deemed necessary for the physician to offer an opinion.

The entire claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should identify all currently diagnosed orthopedic disabilities and then answer all of the following questions:

(a).  Is it at least as likely as not (50 percent probability or more) that any current bilateral lower extremity, right hip, left hip, and/or lumbar spine disability was caused (in whole or in part) by his service-connected right ankle osteoarthritis?

(b).  Is it at least as likely as not (50 percent probability or more) that any current bilateral lower extremity, right hip, left hip, and/or lumbar spine disability was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected right ankle osteoarthritis?

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

The examiner must provide a rationale for each opinion given.

4.  Then, in light of all the evidence of record to include any obtained subsequent to the January 2013 supplemental statement of the case (SSOC), readjudicate the claims on appeal to include TDIU.  If an appealed issue remains denied, the Veteran and his representative should be provided with a SSOC as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


